
	
		II
		110th CONGRESS
		2d Session
		S. 2836
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2008
			Mr. Chambliss (for
			 himself, Mr. Kerry,
			 Mr. Alexander, Mrs. Clinton, Mr.
			 Coleman, Ms. Collins,
			 Mr. Isakson, Mrs. Lincoln, Mr.
			 Pryor, Mr. Roberts,
			 Mr. Graham, Mr.
			 Sessions, and Mr. Smith)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to include service
		  after September 11, 2001, as service qualifying for the determination of a
		  reduced eligibility age for receipt of non-regular service retired
		  pay.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard and Reserve Retired Pay
			 Equity Act of 2008.
		2.Inclusion of service
			 after September 11, 2001, in determination of reduced eligibility age for
			 receipt of non-regular service retired payParagraph (2)(A) of subsection (f) of
			 section 12731 of title 10, United States Code (as added by section 647 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181),
			 is amended—
			(1)by striking
			 the date of the enactment of the National Defense Authorization Act for
			 Fiscal Year 2008 and inserting September 11, 2001;
			 and
			(2)by striking
			 in any fiscal year after such date and inserting in any
			 fiscal year after fiscal year 2001.
			
